447 F.2d 584
Claude D. BALLEW et al., Petitioners-Appellants,v.James A. ROBINSON et al., Respondents-Appellees.
No. 71-1030.
United States Court of Appeals, Fifth Circuit.
May 27, 1971, Certiorari Denied Nov. 9, 1971, See 92 S.Ct.280.

John Coleman, Mobile, Ala., Robert Eugene Smith, Towson, Md., D. Freeman Hutton, Atlanta, Ga., for petitioners-appellants.
William H. Brigham, T. Raymond Williams, Mobile, Ala., for respondents-appellees.
Appeal from the United States District Court for the Southern District of Alabama; Daniel Holcombe Thomas, District Judge.
Before GEWIN, BELL and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)